                                                                                                                                          t
 Case 1:19-mj-03949-EGT Document 3 Entered on FLSD Docket 12/05/2019 Page 1 of 10                                                         r

AO 91 (Rev. 11/11) Criminal Complaint



                                    UNITED STATES DISTRICT COURT
                                                                                                                                          I
                  United States of America
                             v.
                                                                  for the
                                                     Southern District of Florida

                                                                     )
                                                                     )
                                                                                                                                          I
                                                                     )
                                                                     )
                                                                     )
           Emraan Ali, a/k/a "Abu Jihad TNT,"                        )
                                                                     )
                          Defendant(s)


                                                 CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and be,ief.
                                                                                                                           I

On or about the date(s) of       March 2015 through on or about March 2019   in the county of _ _ _ _M_i_a_m_i-_D_a_d_e---'-,_ _ in the
     Southern          District of Florida and elsewhere         , the defendant(s) violated:

            Code Section                                                        Offense Description
18 U.S.C. § 23398                               Providing and Attempt to Provide Material Support to a Designat~d Foreign
                                                Terrorist Organization.




         This criminal complaint is based on these facts:


                                                   -SEE ATTACHED AFFIDAVIT-




         li Continued on the attached sheet.




                                                                                                 Printed name and title

Sworn to before me and signed in my presence.



Date•k 3,-~f
City and state:                          Miami, Florida                            Honorable Magistrate Judge Edwin G. Torres
                                                                                                 Printed name c.nd title
Case 1:19-mj-03949-EGT Document 3 Entered on FLSD Docket 12/05/2019 Page 2 of 10




                   AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

  I, Jason Coffey, first being duly sworn, hereby depose and state the following:

          1.     I am a Special Agent ("SA") with the United States Federal Bureau oflnv~stigation

  (FBI) and have been so employed since May 2018. Among my duties as an FBI Special Agent, I

  am responsible for the investigation of violations of federal law, including federal laws    ~elated   to

  national security, terrorism support activities, and terrorist acts against U.S. persons and .nterests.

  I am currently assigned to the FBI's Joint Terrorism Task Force ("JTTF"), where my primary

  responsibilities include the investigation of international terrorism.

         2.      I am familiar with the facts set forth in this Affidavit based on my participation in
                                                                                                              I
  the investigation; my experience and training as a Special Agent with the FBI and with the JTTF;

  and based on information and evidence obtained from law enforcement officers and witnesses.

  The information contained in this Affidavit does not include all the facts relevaqt to the

  investigation and is provided for the limited purpose of establishing probable cause to befieve that

  the defendant committed the crime described in this criminal complaint.

         3.      This Affidavit is made in support of a criminal complaint for the !arrest of  '




  EMRAAN ALI, a/k/a "Abu Jihad TNT" (ALI), a naturalized United States citizen, .who did

  knowingly provide and attempt to provide material support and resources to a designated foreign

  terrorist organization, that is, The Islamic State of Iraq and al-Sham (ISIS), in violatioJ!l of Title

  18, United States Code, Section 2339B.

                                         MATERIAL SUPPORT

         4.      Title 18, United States Code, Section 2339B, states that whoever khowingly

  attempts to provide material support or resources to a foreign terrorist organization, or conspires

  to do so, shall be fined under this title or imprisoned not more than 20 years, or both. 4'Material

  support or resources" is defined to include "any property, tangible or intangible, or service,

                                                    1
Case 1:19-mj-03949-EGT Document 3 Entered on FLSD Docket 12/05/2019 Page 3 of 10




 including currency or monetary instruments or financial securities, financial services, lodging,

 training, expert advice or assistance, safe houses, false documentation or identification,

 communications equipment, facilities, weapons, lethal substances, explosives, personnel (one or

 more individuals who may be or include oneself), and transportation, except medicine or religious
                                                                                              I




 materials ... " 1

           6.        At all times relevant to this complaint, ALI was a naturalized citizen oft~ United   I
                                                                                                          r
 States.

                                              PROBABLE CAUSE

           7.        On or about October 15, 2004, the United States Secretary of State designated al-
                                                                                              '
 Qa'ida in Iraq, then known as Jam' at al Tawhid wa'al-Jihad, as a Foreign Terrorist Orgttnization
                                                                                                          f.
 under Section 219 of the Immigration and Nationality Act and as a Specially Designate~ Global

 Terrorist entity under section 1(b) of Executive Order 13224. On or about May 15, 2014, the

 Secretary of State amended the designation of al-Qa'ida in Iraq as a FTO under Section 2~ 9 of the

 Immigration and Nationality Act and as a Specially Designated Global Terrorist entity under

 section 1(b) ofExecutive Order 13224 to add the alias Islamic State oflraq and the Levant ("ISIL")

 as its primary name. The Secretary also added the following aliases to the Foreign Terrorist

 Organization listing: The Islamic State oflraq and al-Sham ("ISIS," which is how the FTO will be

 referenced herein), the Islamic State of Iraq and Syria, ad-Dawla al-Islamiyya fi al-Iraq wa-sh-

 Sham, Daesh, Dawla al Islamiya, and Al-Furquan Establishment for Media Product;ion. On

 September 21, 2015, the Secretary added the following aliases to the Foreign Terrorist

 Organization listing: Islamic State, ISIL, and ISIS. To date, ISIS remains a designated Foreign




           18 U.S.C. §§ 2339B(g)(4), 2339A(b )(1 ).

                                                      2
Case 1:19-mj-03949-EGT Document 3 Entered on FLSD Docket 12/05/2019 Page 4 of 10




 Terrorist Organization. Until his death in October 2019, Abu Bakr al-Baghdadi was the leader of

 ISIS.

          8.     According to ALI's naturalization record, ALI was born on July 4, 1967, in

 Trinidad & Tobago. He lived in New York from at least January 9, 1991, until he became a

 naturalized United States citizen on January 30, 2007. Travel records show that ALI moyed back

 to Trinidad & Tobago in or around 2008. In March 2015, ALI took his wife, one stepc&ild, and

 five children to Syria to join ISIS, where he received military and religious training, ser!ved as a

 fighter and in various other roles in support of the terrorist organization. ALI remai111ed as a

 member ofiSIS until the last battles in its last stronghold in Baghuz, Syria. ALI finally suntendered

 to Syrian Democratic Forces (SDF) near Baghuz during the last sustained ISIS battles to maintain

 territory in Syria.

          9.     In August 2019, ALI agreed to provide voluntary interviews with FBI algents in
                                                                                             I


 Syria.    After being advised of his Miranda rights each time and choosing to make st£:!:tements

 without the presence of an attorney, ALI made multiple statements. ALI stated that        hi~   wife is

 Sulaimah Mohammed (Sulaimah).          ALI stated that in December 2014, while still ltving in

 Trinidad, he became aware that members of Sulaimah's family traveled to Syria. Sulaimah's

 sister, Sumiyah, and Sumiyah's husband, Akil, communicated with ALI from Syria. Akil and

 Sumiyah sent photographs and videos depicting what ALI described as a good life in ISIS.
                                                                                       I
                                                                                          ALI

 stated that around December 2014, he regularly listened to lectures of Anwar al-Awlaki:. At all

 times relevant to this Indictment, Anwar Al-Awlaki, a.k.a. Anwar Al Aulaqi,       ("Awlaki'~)    was a

 dual citizen ofthe United States and the Republic of Yemen ("Yemen"). From in or around 2004

 to 2011, A wlaki was a resident of Yemen. A wlaki used the Internet to post sermons and blog

 entries in which he justified conducting violent jihad against the United States, United States



                                                  3
Case 1:19-mj-03949-EGT Document 3 Entered on FLSD Docket 12/05/2019 Page 5 of 10




 citizens, and United States military personnel, and attempted to radicalize and recruit follpwers to

 engage in violent jihad. On or about July 16, 2010, the United States Department of Treasury

 announced that Awlaki had been specially designated as a global terrorist under Executive Order

 13224 as a "key leader" of al-Qa'ida in the Arabian Peninsula ("AQAP") and for "suppoJ11:ing acts

 of terrorism and for acting for or on behalf of AQAP." On or about September 30, 2011, Awlaki

 was killed in Yemen.

         10.    ALI also told FBI agents that in early 2015, he decided to join ISIS in order to live

 and raise his children in an Islamic environment. ALI stated that he recalled hearing spme bad

 things about ISIS but mostly heard positive discussions of living an Islamic way of life within

 ISIS.

         11.    ALI told agents that in March 2015, he traveled with his family from Trinidad and
                                                                                              I




 Tobago to Syria, transiting through Brazil and Turkey. Traveling with him were ALI's wife, one

 stepchild, and five of his children including J.M.A., S.N.A. and I.M.A.

         12.    ALI and his family first stayed in Istanbul, Turkey before traveling to Gaziantep,

 Turkey. In Gaziantep, ALI contacted people to arrange for their travel across the      Turk~y-Syria


 border to join ISIS. On the morning of their departure, the family and others were driven to the

 border in a van, from which they ran across the border, where ISIS members assisted them. The

 men and women were separated and put into separate vehicles and driven to safe         hous~s.   ALI

 confirmed that he coordinated with someone he believed to be from ISIS to transport him and his

 family from Turkey into Syria.

         13.    ALI told FBI agents that after arriving in ISIS-controlled territory, he and his eldest

 son, J.M.A., lived in Manbij, Syria for three months while they awaited training, but could not
                                                                                                          I
                                                                                                          I
 begin because they did not understand Arabic and needed an English translator. Eventually, ALI's



                                                  4

                                                                                                          I
                                                                                                          ~
Case 1:19-mj-03949-EGT Document 3 Entered on FLSD Docket 12/05/2019 Page 6 of 10




 brother-in-law secured authorization for ALI and J.M.A. to attend training in Raqqa, Syria with

 other English speakers. ALI said that after living in Raqqa for a few months, he and J.M.A. were

 told that they must attend training prior to receiving benefits from Dawla (ISIS). ALI went to

 training and J.M.A. attended shortly thereafter.

            14.      ALI told FBI agents that he completed Sharia religious training in September 2015,

 and then he attended military training. The training involved physical exercise, and the operation

 of the AK-47 assault rifle, the PKC machine gun, and rocket-propelled grenade launcher. ALI

 said that he was assigned to a "katibah" or battalion, named the Anwar al-Awlaki katibah. During

 his service in the katibah, ALI received an ISIS identification card with the kunya or alias "Abu

 Jihad TNT"2 printed on it, which ALI stated he was required to renew monthly.

            15.      ALI told FBI agents that he went out on Ghazwa (a term used by ISIS                   m~aning   a

 raid) once with his katibah in Shaddadi, Syria. While ALI was in a safe house, one of the vehicle

 convoys was hit by gun fire, killing between 30 and 40 members of the katibah. ALI claimed that

 he was panicked, complained of heart problems, and was placed on bed rest for three days before

 being transported to a hospital in Raqqa, Syria. ALI said that, as a result, he received a medical

 discharge from the katibah after three months.

            16.      After the medical discharge, ALI worked residential construction jobs for ISIS in

 Raqqa. He also bought and sold goods to ISIS members for profit, including livestock, cars,

 weapons, weapons accessories and phones. ALI also provided money remitting services to other

 Trinidadian ISIS fighters. For a fee of 15%, ALI used a contact in Trinidad and Tobago who

 collected money from relatives of ISIS fighters, then sent the money using Western Union to a

 hawala (informal money remitter) dealer who operated between Turkey and Syria, who then



 2
     Your Affiant assesses that the reference to "TNT" was in fact a reference to "Trinidad and Tobago."

                                                            5
Case 1:19-mj-03949-EGT Document 3 Entered on FLSD Docket 12/05/2019 Page 7 of 10
                                                                                                      I
                                                                                                      r
                                                                                                      I
 delivered the money to ALI for an 8-10% fee. ALI told FBI agents that he remained       i~   Raqqa

 until the end of2017.

        17.     In or around November 2016, ALI arranged for his daughter, S.N.A, to marry

 Fayyad Uthman (Uthman), an ISIS fighter from the United Kingdom.            At the time of their

 marriage, S.N.A. was 14 years old and Uthman was 21 years old. S.N.A. gave birth to Othman's
                                                                                         '



 son. S.N.A.'s son' was born on February 16, 2018. S.N.A. was 15 years old at the time of her

 son's birth. ALI told agents that S.N.A. was 16 years old when she was married and that S.N.A.

 agreed to get married.

        18.     ALI told FBI agents that he remained in Raqqa until the end of 2017. In fact, the

 battle for Raqqa began in July 2017 and ended in October 2017, when SDF captured the city.

 ALI said that after he left Raqqa, he moved to Mayadin, Syria. Mayadin became the new

 headquarters for ISIS after the fall of Raqqa. ALI said that while he was in Mayadin,: he was

 assigned to an ISIS housing department katibah doing maintenance work. ALI was issued a
                                                                                                      I
 laminated identification card and received a monthly stipend of $35 US per adult and $28 US per

 child in his family, in addition to housing. ALI said that his son, I.M.A., worked with ALI doing
                                                                                                      I
                                                                                                      J
 maintenance and acted as his translator. ALI lived in Mayadin for approximately six to seven

 months until Mayadin began to be bombed. ALI then moved with his family to Hajin, Syria.
                                                                                                      I
                                                                                                      iI
        19.     ALI told FBI agents that in Hajin, he was assigned a job by ISIS and received a
                                                                                                      f
 piece of paper written in Arabic with an official ISIS stamp. He constructed a well for the ISIS

 community to provide them with clean drinking water. ALI stated that ISIS eventually carne under

 attack in Hajin, causing ALI to move with his family to Shafah, Syria.    Hajin was captured by

 SDF in December 2018.




                                                6
Case 1:19-mj-03949-EGT Document 3 Entered on FLSD Docket 12/05/2019 Page 8 of 10




         20.    ALI stated that he stayed in Shafah for about six to twelve months. While irt Shafah,

 ALI ran a store in which he sold various goods including food to ISIS members and families. ALI

 also bought two cows and sold milk and other dairy products. ALI said that he donated goods and        I
 food from his store to Trinidadian ISIS members in Shafah.                                             I
         21.    ALI told FBI agents that he eventually moved his family to Baghuz, Syria after

 ISIS was attacked in Shafah. ALI stated that in Baghuz, he built a truck with steel doqrs and a

 roof, piled dirt on the front and back of the truck, and built a trench underneath the truck body to

 create an armored bunker for his family to hide in response to a coalition bombing camp:jl.ign that
                                                                                            I



 had begun. ALI claimed that he sought the assistance of an unidentified smuggler to get h~s family

 out, but did not want to pay the smuggler's price.

         22.    ALI told agents that he discussed with other Trinidadian ISIS members in Baghuz

 whether they should surrender to SDF. ALI did not want to surrender because of the pqssibility

 of an agreement with SDF to allow ISIS to move to another location to live with their families,

 and also because he did not want to go to prison.

         23.    ALI told FBI agents that at one point in Baghuz, ISIS let the injured, Women,

 elderly, and children depart, but watched the SDF checkpoints to ensure fighting age male$ did not

 leave Baghuz. ALI said that he was considered elderly and would have been allowed to surrender,

 but that he still had hope for an agreement between ISIS and SDF and that he did not want to go

 to prison.

         24.    On or about March 17, 2019, ALI, J.M.A., and I.M.A. surrendered to SDF near

 Baghuz, Syria, and were biometrically enrolled by U.S. military service members near Tanak Oil

 Field, Syria. Baghuz was the last stronghold for ISIS prior to the elimination of ISIS territory and

 was the location of the final battles between SDF and ISIS fighters.



                                                  7
Case 1:19-mj-03949-EGT Document 3 Entered on FLSD Docket 12/05/2019 Page 9 of 10




        25.     The U.S. Department of Defense (DoD) has recovered numerous pieces of evidence

 that have been collected in ISIS territory in Syria. Several pieces of evidence corroborale ALI's

 role as a member of ISIS. For example, a handwritten (in Arabic) logbook recovered in Syria

 contains the list of females who joined ISIS in Syria with dates ranging from February 20, 2015,

 through March 27, 2015. The logbook lists Sulaymah 'Abd-al 'Aziz from Trinidad and Tobago.

 Sulaymah is described as having six children, a 47-year old husband named "'Imran 'Ali", and a

 33-year old uncle named Mus'ab Muhammad. ALI was 47-years old between February and March

 of2015.

        26.     A second handwritten notebook recovered in Syria contains biographical

 information ofhundreds of women associated with ISIS who stayed in at least one ISIS gu¢sthouse

 in Syria. This notebook, written in Arabic and translated to English, lists Salimah Abd...;al-Aziz,   I
 Age 30, from Trinidad. Salimah is described as being married to Ali Umran and having six

 children. The notebook shows that Salimah entered the guesthouse on May 29,2015, and departed

 on June 2, 2015.

        27.     DoD has also obtained two hard drives that were recovered in Syria containing files

 listing the addition of new members to a particular ISIS unit. Under a header written originally in

 Arabic but approximately translated to English as "Listing of the brothers added on 3-5-1438", the

 name Abu Jihad al-Trinidadi al-Amriki is listed in Arabic. Al-Amriki means "the Ameriqan" and

 al-Trinidadi means "the Trinidadian". He is described as having seven children and one wife and

 an ISIS identifying personal number of 1200017746. The Hijri (Islamic lunar calendar) date of3-

 5-1438 translates to January 31,2017, on the Gregorian calendar. ALI's wife gave birth to twins

 at some point in 2016, so that on January 31, 2017, they would have had seven children but one of

 the twins subsequently died.



                                                 8
Case 1:19-mj-03949-EGT Document 3 Entered on FLSD Docket 12/05/2019 Page 10 of 10




         28.     One of the hard drives recovered in Syria contained a file with a tab title, written

  originally in Arabic, which translates roughly to "reconnaissance". The tab contains a list of 44

  men, one of which is Abu Jihad al-Trinidadi al-Amriki, personal number 1200017746, who is

  listed as having been issued an M4 rifle with serial number 67803. Of the 44 men listed, qnly Abu

  Jihad received an M4 rifle.

         29.     Based on the foregoing facts, I respectfully submit there is probable cause to believe

  that EMRAAN ALI, a!k/a "Abu Jihad TNT", did knowingly provide and attempt to provide                    t
  material support and resources to a designated foreign terrorist organization, to wit, personnel, in

  violation of Title 18, United States Code, Section 2339B.
                                                                                                          I
                                                                                                          I

         FURTHER YOUR AFFIANT SAYETH NAUGHT.




  Subs.cribe6 and sworn before me
  this~~ay ofDecemher, 2019.
   - _,../7
  ~-7
  =:EDwTNG:TORREs
  UNITEI.fSTATES MAGISTRATE JUDG~
         I




                                                   9
